

2014001896
1/8/2014 3:39PM
PGS 29
$151.00
DF$0.00
Electronically Recorded Jefferson County, CO
Pam Anderson, Clerk and Recorder TD100 N



Prepared By/Return To:


Snell & Wilmer L.L.P.
600 Anton Boulevard, Suite 1400
Costa Mesa, California 92626
Attn: Joseph L. Coleman
DEED OF TRUST, ASSIGNMENT,
SECURITY AGREEMENT AND
FIXTURE FILING


by
KBS SOR Westmoor Center, LLC,
a Delaware limited liability company,
as Grantor,
to and in favor of
The Public Trustee of Jefferson County, Colorado,
as Trustee,


and


Bank of America, N.A.,
a national banking association,
as Beneficiary, in its capacity as administrative agent for the Lenders
identified below
This document serves as a Fixture Filing under Section 4-9-502, Colorado Revised
Statutes.


Grantor’s Organizational Identification Number is: DE 5341373
[kbssorq42013ex1023pg1.jpg]

        

--------------------------------------------------------------------------------



Deed of Trust, Assignment, Security Agreement and Fixture Filing
This Deed of Trust, Assignment, Security Agreement and Fixture Filing is made as
of January 8, 2014, by KBS SOR Westmoor Center, LLC, a Delaware limited
liability company (herein referred to as “Grantor”), whose address is c/o KBS
Capital Advisors LLC, 620 Newport Center Drive, Suite 1300, Newport Beach,
California 92660, Attention: Shep Wainwright, and c/o KBS Realty Capital LLC,
620 Newport Center Drive, Suite 1300, Newport Beach, California 92660,
Attention: Todd Smith, to The Public Trustee of Jefferson County, Colorado
(“Trustee”), for the benefit of Bank of America, N.A., a national banking
association, whose address is 5 Park Plaza, Suite 500, Irvine, California 92614,
Attention: Commercial Real Estate Banking, as beneficiary, in its capacity as
administrative agent (“Administrative Agent”) for the lenders (each, a “Lender”
and collectively, “Lenders”) from time to time party to that certain Loan
Agreement of even date herewith, as amended (the “Loan Agreement”) among
Grantor, Lenders and Administrative Agent.
Recitals
Grantor has requested that Lender make the Loan (as hereinafter defined) to
Grantor. As a condition precedent to making the Loan, Lenders have required that
Grantor execute and deliver this Deed of Trust, Assignment, Security Agreement
and Fixture Filing to Trustee and Administrative Agent.
Grants and Agreements
Now, therefore, in order to induce Lenders to make the Loan to Grantor, Grantor
agrees as follows:
Article I
Definitions.
As used in this Deed of Trust, Assignment, Security Agreement and Fixture
Filing, the terms defined in the Preamble hereto shall have the respective
meanings specified therein, and the following additional terms shall have the
meanings specified:
“Accessories” means all fixtures, equipment, systems, machinery, furniture,
furnishings, appliances, inventory, goods, building and construction materials,
supplies and other articles of personal property, of every kind and character,
tangible and intangible (including software embedded therein), now owned or
hereafter acquired by Grantor, which are now or hereafter attached to or
situated in, on or about the Land or Improvements, or used in or necessary to
the complete and proper planning, development, use, occupancy or operation
thereof, or acquired (whether delivered to the Land or stored elsewhere) for use
or installation in or on the Land or Improvements, and all Additions to the
foregoing, all of which are hereby declared to be permanent accessions to the
Land.
“Accounts” means all accounts of Grantor within the meaning of the Uniform
Commercial Code of the State, derived from or arising out of the use, occupancy
or enjoyment of the Property or for services rendered therein or thereon.
“Additions” means any and all alterations, additions, accessions and
improvements to property, substitutions therefor, and renewals and replacements
thereof.

        

--------------------------------------------------------------------------------



“Administrative Agent” Bank of America, N.A., in its capacity as administrative
agent for Lenders or any successor administrative agent.
“Beneficiary” means Administrative Agent and its successors and assigns, in its
capacity as administrative agent for Lenders.
“Claim” means any liability, suit, action, claim, demand, loss, expense,
penalty, fine, judgment or other cost of any kind or nature whatsoever,
including fees, costs and expenses of attorneys, consultants, contractors and
experts.
“Condemnation” means any taking of title to, use of, or any other interest in
the Property under the exercise of the power of condemnation or eminent domain,
whether temporarily or permanently, by any Governmental Authority or by any
other Person acting under or for the benefit of a Governmental Authority.
“Condemnation Awards” means any and all judgments, awards of damages (including
severance and consequential damages), payments, proceeds, settlements, amounts
paid for a taking in lieu of Condemnation, or other compensation heretofore or
hereafter made, including interest thereon, and the right to receive the same,
as a result of, or in connection with, any Condemnation or threatened
Condemnation.
“Contract of Sale” means any contract for the sale of all or any part of the
Property or any interest therein hereafter executed by Grantor.
“Deed of Trust” means this Deed of Trust, Assignment, Security Agreement and
Fixture Filing, as the same may from time to time be extended, amended,
restated, supplemented or otherwise modified.
“Default” means an event or circumstance which, with the giving of Notice or
lapse of time, or both, would constitute an Event of Default under the
provisions of this Deed of Trust.
“Design and Construction Documents” means, collectively, (a) all contracts for
services to be rendered, work to be performed or materials to be supplied in the
development of the Land or the construction or repair of Improvements, including
all agreements with architects, engineers or contractors for such services, work
or materials; (b) all plans, drawings and specifications for the development of
the Land or the construction or repair of Improvements; (c) all permits,
licenses, variances and other rights or approvals issued by or obtained from any
Governmental Authority or other Person in connection with the development of the
Land or the construction or repair of Improvements; and (d) all amendments of or
supplements to any of the foregoing.
“Encumbrance” means any Lien, easement, right of way, roadway (public or
private), condominium regime, cooperative housing regime, condition, covenant or
restriction (including any CC&Rs in connection with any condominium development
or cooperative housing development), Lease or other matter of any nature that
would affect title to the Property.
“Environmental Agreement” means the Environmental Indemnification and Release
Agreement of even date herewith executed by Grantor in favor of Administrative
Agent pertaining to the Property, as the same may from time to time be extended,
amended, restated or otherwise modified.

2

--------------------------------------------------------------------------------


“Event of Default” means an event or circumstance specified in Article VIArticle
VI and the continuance of such event or circumstance beyond the applicable grace
and/or cure periods therefor, if any, set forth in Article VIArticle VI.
“Expenses” means all fees, charges, costs and expenses of any nature whatsoever
incurred at any time and from time to time (whether before or after an Event of
Default) by Beneficiary in making, funding, administering or modifying the Loan,
in negotiating or entering into any “workout” of the Loan, or in exercising or
enforcing any rights, powers and remedies provided in this Deed of Trust or any
of the other Loan Documents, including reasonable attorneys’ fees, court costs,
receiver’s fees, management fees and costs actually incurred in the repair,
maintenance and operation of, or taking possession of, or selling, the Property.
“Governmental Authority” means any governmental or quasi-governmental entity,
including any court, department, commission, board, bureau, agency,
administration, service, district or other instrumentality of any governmental
entity.
“Guarantor” means KBS SOR Properties, LLC, a Delaware limited liability company,
and its personal representatives, successors and assigns.
“Guaranty” means the Guaranty Agreement of even date herewith executed by
Guarantor for the benefit of Administrative Agent, as the same may from time to
time be extended, amended, restated, supplemented or otherwise modified.
“Improvements” means all buildings, structures and other improvements now or
hereafter existing, erected or placed on the Land, together with any on-site
improvements and off-site improvements in any way used or to be used in
connection with the use, enjoyment, occupancy or operation of the Land.
“Insurance Proceeds” means the insurance claims under and the proceeds of any
and all policies of insurance covering the Property or any part thereof,
including all returned and unearned premiums with respect to any insurance
relating to such Property, in each case whether now or hereafter existing or
arising.
“Land” means the real property described in Exhibit A attached hereto and made a
part hereof.
“Law” or “Laws” mean all federal, state and local laws, statutes, rules,
ordinances, regulations, codes, licenses, authorizations, decisions,
injunctions, interpretations, orders or decrees of any court or other
Governmental Authority having jurisdiction as may be in effect from time to
time.
“Leases” means all leases, license agreements and other occupancy or use
agreements (whether oral or written), now or hereafter existing, which cover or
relate to the Property or any part thereof, together with all options therefor,
amendments thereto and renewals, modifications and guaranties thereof, including
any cash or security deposited under the Leases to secure performance by the
tenants of their obligations under the Leases, whether such cash or security is
to be held until the expiration of the terms of the Leases or applied to one or
more of the installments of rent coming due thereunder.
“Lender” means each Lender from time to time party to the Loan Agreement.

3

--------------------------------------------------------------------------------


“Letter of Credit” means any letter of credit issued by Beneficiary for the
account of Grantor or its nominee in connection with the development of the Land
or the construction of the Improvements, together with any and all extensions,
renewals or modifications thereof, substitutions therefor or replacements
thereof.
“Lien” means any mortgage, deed of trust, pledge, security interest, assignment,
judgment, lien or charge of any kind, including any conditional sale or other
title retention agreement, any lease in the nature thereof, and the filing of,
or agreement to give, any financing statement under the Uniform Commercial Code
of any jurisdiction.
“Loan” means the loan from Lenders to Grantor, the repayment obligations in
connection with which are evidenced by the Notes.
“Loan Agreement” means the Loan Agreement of even date herewith among Grantor,
Administrative Agent and Lenders which sets forth, among other things, the terms
and conditions upon which the proceeds of the Loan will be disbursed, as the
same may from time to time be extended, amended, restated, supplemented or
otherwise modified.
“Loan Documents” means this Deed of Trust, the Note, the Guaranty, the
Environmental Agreement, the Loan Agreement, any Swap Contract, any application
or reimbursement agreement executed in connection with any Letter of Credit, and
any and all other documents which Grantor, Guarantor or any other party or
parties have executed and delivered, or may hereafter execute and deliver, to
evidence, secure or guarantee the Obligations, or any part thereof, as the same
may from time to time be extended, amended, restated, supplemented or otherwise
modified.
“Note” or “Notes” mean (i) one or more promissory notes made by Grantor and
payable to the order of each of the Lenders in the aggregate face principal
amount of $62,000,000, and each bearing interest as provided in the Loan
Agreement, and (ii) all other promissory notes given in substitution thereof or
in modification, supplement, increase, renewal or extension thereof, in whole or
in part, whether one or more, as any or all of such promissory notes may from
time to time be amended, restated, renewed, extended, supplemented, increased or
otherwise modified, and having an initial maturity date of January __, 2018.
Additionally, the Notes provide that the principal balance evidenced thereby
shall bear interest at a floating rate of interest subject to change from time
to time.
“Notice” means a notice, request, consent, demand or other communication given
in accordance with the provisions of Section 9.8 of Section 9.8this Deed of
Trust.
“Obligations” means all present and future debts, obligations and liabilities of
Grantor to Beneficiary and/or Lenders arising pursuant to, and/or on account of,
the provisions of this Deed of Trust, the Notes or any of the other Loan
Documents, including the obligations: (a) to pay all principal, interest, late
charges, prepayment premiums (if any) and other amounts due at any time under
the Notes; (b) to pay all Expenses, indemnification payments, fees and other
amounts due at any time under this Deed of Trust or any of the other Loan
Documents, together with interest thereon as herein or therein provided; (c) to
pay and perform all obligations of Grantor under any Swap Contract; (d) to
perform, observe and comply with all of the other terms, covenants and
conditions, expressed or implied, which Grantor is required to perform, observe
or comply with pursuant to this Deed of Trust or any of the other Loan
Documents; and (e) to pay and perform all future advances and other obligations
that Grantor or any successor in

4

--------------------------------------------------------------------------------


ownership of all or part of the Property may agree to pay and/or perform
(whether as principal, surety or guarantor) for the benefit of Beneficiary, when
a writing evidences the parties’ agreement that the advance or obligation be
secured by this Deed of Trust. Additionally, “Obligations” means such additional
amounts as Administrative Agent or Lenders may from time to time advance
pursuant to the terms and conditions of this Deed of Trust and not met by
Grantor, with respect to an obligation secured by a lien or encumbrance prior to
the lien of this Deed of Trust or for the protection of the lien of this Deed of
Trust, together with interest thereon
“Permitted Encumbrances” means (a) any matters set forth in any policy of title
insurance issued to Beneficiary and insuring Beneficiary’s interest in the
Property which are acceptable to Beneficiary as of the date hereof, (b) the
Liens and interests of this Deed of Trust, and (c) any other Encumbrance
disclosed to Beneficiary in any commitment for title insurance delivered to
Beneficiary or otherwise disclosed in writing to Beneficiary that Beneficiary
shall expressly approve in writing in its sole and absolute discretion.
“Person” means an individual, a corporation, a partnership, a joint venture, a
limited liability company, a trust, an unincorporated association, any
Governmental Authority or any other entity.
“Personalty” means all personal property of any kind or nature whatsoever,
whether tangible or intangible and whether now owned or hereafter acquired, in
which Grantor now has or hereafter acquires an interest and which is used in the
construction of, or is placed upon, or is derived from or used in connection
with the maintenance, use, occupancy or enjoyment of, the Property, including
(a) the Accessories; (b) the Accounts; (c) all franchise, license, management or
other agreements with respect to the operation of the Real Property or the
business conducted therein (provided all of such agreements shall be subordinate
to this Deed of Trust, and neither Beneficiary nor Lenders shall have any
responsibility for the performance of Grantor’s obligations thereunder) and all
general intangibles (including payment intangibles, trademarks, trade names,
goodwill, software and symbols) related to the Real Property or the operation
thereof; (d) all sewer and water taps, appurtenant water stock or water rights,
allocations and agreements for utilities, bonds, letters of credit, permits,
certificates, licenses, guaranties, warranties, causes of action, judgments,
Claims, profits, security deposits, utility deposits, and all rebates or refunds
of fees, Taxes, assessments, charges or deposits paid to any Governmental
Authority related to the Real Property or the operation thereof; (e) all of
Grantor’s rights and interests under all Swap Contracts, including all rights to
the payment of money from Beneficiary under any Swap Contract and all accounts,
deposit accounts and general intangibles, including payment intangibles,
described in any Swap Contract; (f) all insurance policies held by Grantor with
respect to the Property or Grantor’s operation thereof; and (g) all money,
instruments and documents (whether tangible or electronic) arising from or by
virtue of any transactions related to the Property, and all deposits and deposit
accounts of Grantor with Beneficiary related to the Property, including any such
deposit account from which Grantor may from time to time authorize Beneficiary
to debit and/or credit payments due with respect to the Loan; together with all
Additions to and Proceeds of all of the foregoing.
“Proceeds,” when used with respect to any of the Property, means all proceeds of
such Property, including all Insurance Proceeds and all other proceeds within
the meaning of that term as defined in the Uniform Commercial Code of the State.
“Property” means the Real Property and the Personalty and all other rights,
interests and benefits of every kind and character which Grantor now has or
hereafter acquires in, to or for the benefit of the

5

--------------------------------------------------------------------------------


Real Property and/or the Personalty and all other property and rights used or
useful in connection therewith, including all Leases, all Rents, all
Condemnation Awards, all Proceeds, and all of Grantor’s right, title and
interest in and to all Design and Construction Documents, all Contracts of Sale
and all Refinancing Commitments.
“Property Assessments” means all Taxes, payments in lieu of taxes, water rents,
sewer rents, assessments, condominium and owner’s association assessments and
charges, maintenance charges and other governmental or municipal or public or
private dues, charges and levies and any Liens (including federal tax liens)
which are or may be levied, imposed or assessed upon the Property or any part
thereof, or upon any Leases or any Rents, whether levied directly or indirectly
or as excise taxes, as income taxes, or otherwise.
“Real Property” means the Land and Improvements, together with (a) all estates,
title interests, title reversion rights, remainders, increases, issues, profits,
rights of way or uses, additions, accretions, servitudes, strips, gaps, gores,
liberties, privileges, water rights, water courses, ditches and ditch rights,
reservoirs, reservoir rights and storage rights, wells and well rights, well
permits, springs and spring rights, groundwater rights (whether tributary,
nontributary or not-nontributary), water contracts, water allotments, water
taps, stock certificates, shares in ditch or reservoir or water companies, and
all other rights of any kind or nature in or to the use of water, whether or not
adjudicated, which are appurtenant to, historically used on or in connection
with, or located on or under the Land (collectively, “Water Rights”), together
with any and all associated structures and facilities for the diversion,
carriage, transmission, conveyance, measurement, storage or use of said Water
Rights, and any and all easements, rights of way, fixtures, personal property,
contract rights, licenses, permits or decrees associated with or used in
connection with any such Water Rights or which may be necessary for the
development, operation or maintenance of such Water Rights; and alleys,
passages, ways, vaults, licenses, tenements, franchises, hereditaments,
appurtenances, easements, rights-of-way, rights of ingress or egress, parking
rights, timber, crops, mineral interests and other rights, now or hereafter
owned by Grantor and belonging or appertaining to the Land or Improvements;
(b) all Claims whatsoever of Grantor with respect to the Land or Improvements,
either in Law or in equity, in possession or in expectancy; (c) all estate,
right, title and interest of Grantor in and to all streets, roads and public
places, opened or proposed, now or hereafter adjoining or appertaining to the
Land or Improvements; and (d) all options to purchase the Land or Improvements,
or any portion thereof or interest therein, and any greater estate in the Land
or Improvements, and all Additions to and Proceeds of the foregoing.
“Refinancing Commitment” means any commitment from or other agreement with any
Person providing for the financing of the Property, some or all of the proceeds
of which are intended to be used for the repayment of all or a portion of the
Loan.
“Rents” means all of the rents, royalties, issues, profits, revenues, earnings,
income and other benefits of the Property, or arising from the use or enjoyment
of the Property, including all such amounts paid under or arising from any of
the Leases and all fees, charges, accounts or other payments for the use or
occupancy of rooms or other public facilities within the Real Property.
“State” means the state in which the Land is located.
“Swap Contract” means any agreement, whether or not in writing, relating to any
Swap Transaction, including, unless the context otherwise clearly requires, any
form of master agreement (the

6

--------------------------------------------------------------------------------


“Master Agreement”) published by the International Swaps and Derivatives
Association, Inc., or any other master agreement, entered into on or any time
after the date hereof, between Swap Counterparty and Grantor, together with any
related schedule and confirmation, as amended, supplemented, superseded or
replaced from time to time.
“Swap Counterparty” means a Lender or an Affiliate of a Lender, in its capacity
as counterparty under any Swap Contract.
“Swap Transaction” means any transaction that is a rate swap, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap or option, bond option, note or bill option, interest rate option,
forward foreign exchange transaction, cap transaction, collar transaction, floor
transaction, currency swap transaction, cross-currency rate swap transaction,
swap option, currency option, credit swap or default transaction, T-lock, or any
other similar transaction (including any option to enter into the foregoing) or
any combination of the foregoing, entered into on or any time after the date
hereof between Swap Counterparty and Grantor so long as a writing, such as a
Swap Contract, evidences the parties’ intent that such obligations shall be
secured by this Deed of Trust in connection with the Loan.
“Taxes” means all taxes and assessments, whether general or special, ordinary or
extraordinary, or foreseen or unforeseen, which at any time may be assessed,
levied, confirmed or imposed by any Governmental Authority or any community
facilities or other private district on Grantor or on any of its properties or
assets or any part thereof or in respect of any of its franchises, businesses,
income or profits.
“Transfer” means any direct or indirect sale, assignment, conveyance or
transfer, including any Contract of Sale and any other contract or agreement to
sell, assign, convey or transfer, whether made voluntarily or by operation of
Law or otherwise, and whether made with or without consideration.
“Trustee” means The Public Trustee of Jefferson County, Colorado.
Article II
Granting Clauses; Condition of Grant.
Section 2.1    Conveyances and Security Interests.
The aggregate unpaid principal amount of the Obligations outstanding at any
particular time (after having given effect to all advances and all repayments
made prior to such time) which is secured by this Deed of Trust shall not
aggregate, for purposes of C.R.S. Section 38-39-106, in excess of
$124,000,000.00 (the “Total Maximum Principal Amount”). The Total Maximum
Principal Amount does not in any way imply that Lenders are obligated to make
any future advances to Grantor at any time unless specifically so provided in
the Loan Documents. In order to secure the prompt payment and performance of the
Obligations, Grantor (a) hereby irrevocably and unconditionally grants,
bargains, sells and conveys the Real Property unto Trustee, IN TRUST with the
power of sale for the benefit and security of Beneficiary, with power of sale
and right of entry and possession, all estate, right, title and interest that
Grantor now has or may later acquire in and to the Real Property, to have and to
hold the Real Property unto Trustee in fee simple forever; provided that Grantor
may retain possession of the Real Property until the occurrence of an Event of
Default; (b) grants to Beneficiary, for the

7

--------------------------------------------------------------------------------


ratable benefit of Lenders, a security interest in the Personalty; (c) assigns
to Beneficiary, and grants to Beneficiary, for the ratable benefit of Lenders, a
security interest in, all Condemnation Awards and all Insurance Proceeds; and
(d) assigns to Beneficiary, and grants to Beneficiary, for the ratable benefit
of Lenders, a security interest in, all of Grantor’s right, title and interest
in, but not any of Grantor’s obligations or liabilities under, all Design and
Construction Documents, all Contracts of Sale and all Refinancing Commitments.
All Persons who may have or acquire an interest in all or any part of the
Property will be deemed to have notice of, and will be bound by, the terms of
the Obligations and each other agreement or instrument made or entered into in
connection with each of the Obligations. Such terms include any provisions in
the Note, the Loan Agreement or any Swap Contract which provide that the
interest rate on one or more of the Obligations may vary from time to time.
Grantor and Beneficiary agree and acknowledge that Lenders may elect (without
any obligation to do so) to make additional advances under the terms of the
Notes or otherwise, and that any such future advances shall be subject to, and
secured by, this Deed of Trust. Should the Obligations decrease or increase
pursuant to the terms of the Obligations, the Notes or otherwise, at any time or
from time to time, this Deed of Trust shall retain its priority position of
record until (a) the termination of the Loan Documents in accordance with the
terms thereof, (b) the full, final and complete payment of all the Obligations,
and (c) the full release and termination of the liens and security interests
created by this Deed of Trust.
Section 2.2    Absolute Assignment of Leases and Rents.
In consideration of the making of the Loan by Lenders to Grantor and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Grantor absolutely and unconditionally assigns the Leases and
Rents to Beneficiary, for the ratable benefit of Lenders. This assignment is,
and is intended to be, an unconditional, absolute and present assignment from
Grantor to Beneficiary of all of Grantor’s right, title and interest in and to
the Leases and the Rents and not an assignment in the nature of a pledge of the
Leases and Rents or the mere grant of a security interest therein. So long as no
Event of Default shall exist, however, Grantor shall have a license (which
license shall terminate automatically and without notice upon the occurrence of
an Event of Default) to collect, but not prior to accrual, all Rents. Grantor
agrees to collect and hold all Rents in trust for Beneficiary and to use the
Rents for the payment of the cost of operating and maintaining the Property and
for the payment of the other Obligations before using the Rents for any other
purpose.
Section 2.3    Security Agreement, Fixture Filing and Financing Statement.
This Deed of Trust creates a security interest in the Personalty, and, to the
extent the Personalty is not real property, this Deed of Trust constitutes a
security agreement from Grantor to Beneficiary, for the ratable benefit of
Lenders, under the Uniform Commercial Code of the State. In addition to all of
its other rights under this Deed of Trust and otherwise, Beneficiary shall have
all of the rights of a secured party under the Uniform Commercial Code of the
State, as in effect from time to time, or under the Uniform Commercial Code in
force from time to time in any other state to the extent the same is applicable
Law. This Deed of Trust shall be effective as a financing statement filed as a
fixture filing with respect to all fixtures included within the Property and is
to be filed for record in the real estate records of each county where any part
of the Property (including such fixtures) is situated. This Deed of Trust shall
also be effective as a financing statement with respect to any other Property as
to which a security interest may be perfected by the filing of a financing
statement and may be filed as such in any appropriate filing or recording
office. The respective mailing addresses of Grantor and Beneficiary are set
forth in the opening paragraph of this Deed of Trust. A carbon, photographic or
other reproduction of this Deed of Trust or any other financing statement
relating to this Deed of Trust shall be sufficient as a

8

--------------------------------------------------------------------------------


financing statement for any of the purposes referred to in this Section. Grantor
hereby irrevocably authorizes Beneficiary at any time and from time to time to
file any initial financing statements, amendments thereto and continuation
statements as authorized by applicable Law, reasonably required by Beneficiary
to establish or maintain the validity, perfection and priority of the security
interests granted in this Deed of Trust.
Section 2.4    Release of Deed of Trust and Termination of Assignments and
Financing Statements.
If and when Grantor has paid and performed all of the Obligations, and no
further advances are to be made under the Loan Agreement, Beneficiary, without
the joinder of Trustee, will promptly provide a release of the Property from the
lien of this Deed of Trust and termination statements for filed financing
statements, if any, to Grantor. Grantor shall be responsible for the recordation
of such release and the payment of any recording and filing costs. Upon the
recording of such release and the filing of such termination statements, the
absolute assignments set forth in Section 2.2Section 2.2 shall automatically
terminate and become null and void.
Article III
Representations and Warranties.
Grantor makes the following representations and warranties to Beneficiary and
each of the Lenders:
Section 3.1    Title to Real Property.
To Grantor’s knowledge and belief, Grantor (a) owns fee simple title to the Real
Property, (b) owns all of the beneficial and equitable interest in and to the
Real Property, and (c) is lawfully seized and possessed of the Real Property. To
Grantor’s knowledge and belief, Grantor has the right and authority to convey
the Real Property and does hereby convey the Real Property in accordance with
the terms of this Deed of Trust with general warranty. To Grantor’s knowledge
and belief, the Real Property is subject to no Encumbrances other than the
Permitted Encumbrances and Taxes, not yet delinquent.
Section 3.2    Title to Other Property.
To Grantor’s knowledge and belief, Grantor has good title to the Personalty, and
the Personalty is not subject to any Encumbrance other than the Permitted
Encumbrances. To Grantor’s knowledge and belief, none of the Leases, Rents,
Design and Construction Documents, Contracts of Sale or Refinancing Commitments
are subject to any Encumbrance other than the Permitted Encumbrances.
Section 3.3    Property Assessments.
The fee portion of the Real Property is assessed for purposes of Property
Assessments as a separate and distinct parcel from any other property, such that
such fee portion of the Real Property is not subject to the Lien of any Property
Assessments levied or assessed against any property other than the Real
Property.

9

--------------------------------------------------------------------------------


Section 3.4    Independence of the Real Property.
Except as disclosed in the underlying documents referenced in the title
commitment relating to the Property delivered to Administrative Agent in
connection with the making of the Loan, no buildings or other improvements on
property not covered by this Deed of Trust rely on the Real Property or any
interest therein to fulfill any requirement of any Governmental Authority for
the existence of such property, building or improvements; and, to Grantor’s
knowledge and belief, none of the Real Property relies, or will rely, on any
property not covered by this Deed of Trust or any interest therein to fulfill
any requirement of any Governmental Authority. To Grantor’s knowledge and
belief, the Real Property has been properly subdivided from all other property
in accordance with the requirements of any applicable Governmental Authorities.
Section 3.5    Existing Improvements.
To Grantor’s knowledge and belief, the existing Improvements, if any, were
constructed, and are being used and maintained, in accordance with all
applicable Laws, including zoning Laws.
Section 3.6    Leases and Tenants.
To Grantor’s knowledge and belief, and except as expressly disclosed to
Administrative Agent in writing, the Leases are valid and are in full force and
effect, and Grantor is not in default under any of the terms thereof. Except as
expressly permitted in the Loan Agreement, and except as expressly disclosed to
Administrative Agent in writing, Grantor has not accepted any Rents more than
thirty (30) days in advance of the time the same became due under the Leases and
has not forgiven, compromised or discounted any of the Rents. Grantor has title
to and the right to assign the Leases and Rents to Beneficiary, and no other
assignment of the Leases or Rents has been granted. To the best of Grantor’s
knowledge and belief and except as disclosed to Administrative Agent in writing,
no tenant or tenants occupying, individually or in the aggregate, more than five
percent (5%) of the net rentable area of the Improvements are in default under
their Lease(s) or are the subject of any bankruptcy, insolvency or similar
proceeding.
Article IV
Affirmative Covenants.
Section 4.1    Obligations.
Grantor agrees to promptly pay and perform all of the Obligations in accordance
with the terms of the Loan Documents, time being of the essence in each case.
Section 4.2    Property Assessments; Documentary Taxes.
Grantor (a) will promptly pay in full and discharge all Property Assessments,
and (b) will furnish to Beneficiary, upon written demand, the receipted bills
for such Property Assessments prior to the day upon which the same shall become
delinquent. Property Assessments shall be considered delinquent as of the first
day any interest or penalty commences to accrue thereon. Except as may be
permitted pursuant to the provisions of Section 4.3 below, Grantor will promptly
pay all stamp, documentary,

10

--------------------------------------------------------------------------------


recordation, transfer and intangible taxes and all other taxes that may from
time to time be required to be paid with respect to the Loan, the Note, this
Deed of Trust or any of the other Loan Documents.
Section 4.3    Permitted Contests.
Grantor shall not be required to pay any of the Property Assessments, or to
comply with any Law, so long as Grantor shall in good faith, and at its cost and
expense, contest the amount or validity thereof, or take other appropriate
action with respect thereto, in good faith and in an appropriate manner or by
appropriate proceedings; provided that (a) such proceedings operate to prevent
the collection of, or other realization upon, such Property Assessments or
enforcement of the Law so contested, (b) there will be no sale, forfeiture or
loss of the Property during the contest, (c) neither Beneficiary nor any Lender
is subjected to any Claim as a result of such contest, and (d) Grantor provides
assurances satisfactory to Beneficiary (including the establishment of an
appropriate reserve account with Beneficiary) of its ability to pay such
Property Assessments or comply with such Law in the event Grantor is
unsuccessful in its contest. Each such contest shall be promptly prosecuted to
final conclusion or settlement, and Grantor shall indemnify and save Beneficiary
and each Lender harmless against all Claims in connection therewith. Promptly
after the settlement or conclusion of such contest or action, Grantor shall
comply with such Law and/or pay and discharge the amounts which shall be levied,
assessed or imposed or determined to be payable, together with all penalties,
fines, interests, costs and expenses in connection therewith.
Section 4.4    Compliance with Laws.
Grantor will comply with and not knowingly violate, and cause to be complied
with and not violated, all present and future Laws applicable to the Property
and its use and operation.
Section 4.5    Maintenance and Repair of the Property.
Grantor, at Grantor’s sole expense, will (a) keep and maintain Improvements and
Accessories in good condition, working order and repair, and (b) make all
necessary or appropriate repairs and Additions to Improvements and Accessories,
so that each part of the Improvements and all of the Accessories shall at all
times be in good condition and fit and proper for the respective purposes for
which they were originally intended, erected, or installed.
Section 4.6    Additions to Security.
All right, title and interest of Grantor in and to all Improvements and
Additions hereafter constructed or placed on the Property and in and to any
Accessories hereafter acquired shall, without any further deed of trust,
conveyance, assignment or other act by Grantor, become subject to the Lien of
this Deed of Trust as fully and completely, and with the same effect, as though
now owned by Grantor and specifically described in the granting clauses hereof.
Grantor agrees, however, to execute and deliver to Trustee and/or Beneficiary
such further documents as may be required by the terms of the Loan Agreement and
the other Loan Documents.

11

--------------------------------------------------------------------------------


Section 4.7    Subrogation; Vendor’s/Purchase Money Lien.
To the extent permitted by Law, Beneficiary shall be subrogated, notwithstanding
its release of record, to any Lien now or hereafter existing on the Property to
the extent that such Lien is paid or discharged by Beneficiary or any Lender
whether or not from the proceeds of the Loan. This Section shall not be deemed
or construed, however, to obligate Beneficiary or any Lender to pay or discharge
any Lien. If all or any portion of the proceeds of the loan evidenced by the
Note or of any other secured indebtedness has been advanced for the purpose of
paying the purchase price for all or a part of the Property, no vendor’s or
purchase money lien is waived; and Beneficiary, for the ratable benefit of
Lenders, shall have, and is hereby granted, a vendor’s or purchase money lien on
the Property as cumulative additional security for the secured indebtedness.
Beneficiary may foreclose under this Deed of Trust or under the vendor’s or
purchase money lien without waiving the other or may foreclose under both.
Section 4.8    Leases.
(a)    Except as expressly permitted in the Loan Agreement, Grantor shall not
enter into any Lease with respect to all or any portion of the Property without
the prior written consent of Beneficiary as provided under the terms of the Loan
Agreement.
(b)    Beneficiary shall not be obligated to perform or discharge any obligation
of Grantor under any Lease. The assignment of Leases provided for in this Deed
of Trust in no manner places on Beneficiary any responsibility for (i) the
control, care, management or repair of the Property, (ii) the carrying out of
any of the terms and conditions of the Leases, (iii) any waste committed on the
Property, or (iv) any dangerous or defective condition on the Property (whether
known or unknown).
(c)    No approval of any Lease by Beneficiary shall be for any purpose other
than to protect Beneficiary’s security and to preserve Beneficiary’s rights
under the Loan Documents, and no such approval shall result in a waiver of a
Default or Event of Default.
Article V
Negative Covenants.
Section 5.1    Encumbrances.
Except as expressly permitted in this Deed of Trust, Grantor will not permit any
of the Property to become subject to any Encumbrance other than the Permitted
Encumbrances. Within thirty (30) days after the filing of any mechanic’s lien or
other Lien or Encumbrance against the Property, Grantor will promptly discharge
the same by payment or filing a bond or otherwise as permitted by Law. So long
as Beneficiary’s security has been protected by the filing of a bond or
otherwise in a manner satisfactory to Beneficiary in its sole and absolute
discretion, Grantor shall have the right to contest in good faith any Claim,
Lien or Encumbrance (and shall not be deemed in default hereunder), provided
that Grantor does so diligently and without prejudice to Beneficiary or delay in
completing construction of the Improvements. Grantor shall give Beneficiary
Notice of any default under any Lien and Notice of any foreclosure or threat of
foreclosure with respect to any of the Property.

12

--------------------------------------------------------------------------------


Section 5.2    Transfer of the Property.
Grantor will not Transfer, or contract to Transfer, all or any part of the
Property or any legal or beneficial interest therein (except for certain
Transfers of the Accessories and other Transfers expressly permitted in this
Deed of Trust). The Transfer of any of the general partnership interest in
Grantor, if Grantor is a general partnership, or the Transfer of more than 50%
of the membership interests in Grantor (whether in one or more transactions
during the term of the Loan) shall be deemed to be a prohibited Transfer of the
Property.
Notwithstanding anything stated to the contrary herein or in any of the other
Loan Documents, any transfers (or the pledge or encumbrance) of equity interests
or other interests in KBS SOR Properties, LLC, or in any of the direct or
indirect owners of KBS SOR Properties, LLC (including, without limitation, KBS
Strategic Opportunity Limited Partnership, KBS Strategic Opportunity Holdings,
LLC, or KBS Strategic Opportunity REIT, Inc.) shall not be prohibited (and shall
be expressly permitted) provided that KBS Strategic Opportunity REIT, Inc.,
continues to own, either directly or indirectly, not less than a fifty-one
percent (51%) of the ownership interests in Grantor.
Notwithstanding the foregoing or anything stated to the contrary in this Deed of
Trust or in any of the other Loan Documents, the following transactions will not
be prohibited and shall be expressly permitted:
(a)    KBS SOR Properties, LLC, KBS Strategic Opportunity Limited Partnership,
KBS Strategic Opportunity REIT, Inc., and KBS Strategic Opportunity Holdings,
LLC, shall each be permitted to execute guaranties and/or indemnity agreements
for their respective direct or indirect subsidiaries; and
(b)    KBS Strategic Opportunity Limited Partnership, KBS Strategic Opportunity
REIT, Inc., and any of the other parties owning interests in KBS Strategic
Opportunity Limited Partnership, direct or indirect, shall be permitted to
obtain loans from, or incur indebtedness to any third-party lender (each a
“Secondary Loan”) and pledge their respective interests (direct or indirect) in
KBS Strategic Opportunity Limited Partnership and KBS SOR Properties, LLC, as
security for any such Secondary Loan so long as (A) neither Grantor nor
Grantor’s sole member’s membership interest are pledged to secure such Secondary
Loan, and (B) any default under a Secondary Loan resulting in a foreclosure of
the pledged interests and a transfer of such interest to the lender of the
Secondary Loan shall be deemed an Event of Default under the Loan Documents.
Section 5.3    Removal, Demolition or Alteration of Accessories and
Improvements.
Except to the extent permitted by the following sentence, no Improvements or
Accessories shall be removed, demolished or materially altered without the prior
written consent of Beneficiary, which consent shall not be unreasonably
withheld, conditioned or delayed. Grantor may remove and dispose of, free from
the Lien of this Deed of Trust, such Accessories as from time to time become
worn out or obsolete, provided that, either (a) at the time of, or prior to,
such removal, any such Accessories are replaced with other Accessories which are
free from Liens other than Permitted Encumbrances and have a value at least
equal to that of the replaced Accessories (and by such removal and replacement
Grantor shall be deemed to have subjected such Accessories to the Lien of this
Deed of Trust), or (b) so long as a prepayment may be made without the
imposition of any premium pursuant to the Note, such Accessories are sold at
fair market value for cash and the net cash proceeds received from such
disposition are paid

13

--------------------------------------------------------------------------------


over promptly to Beneficiary to be applied to the prepayment of the principal of
the Loan. Notwithstanding the foregoing, nothing herein shall limit Grantor’s
right to undertake any tenant improvements for tenants under their Leases
(approved or deemed approved by Beneficiary or otherwise existing as of the date
of this Deed of Trust), tenant improvements ongoing as of the date hereof, or
any capital improvements to the Property.
Section 5.4    Additional Improvements.
Grantor will not construct any Improvements other than those presently on the
Land and those described in the Loan Agreement without the prior written consent
of Beneficiary, which consent shall not be unreasonably withheld, conditioned or
delayed. Grantor will complete and pay for, prior to delinquency, any
Improvements which Grantor is permitted to construct on the Land. Grantor will
construct and erect any permitted Improvements (a) strictly in accordance with
all applicable Laws and any private restrictive covenants, (b) entirely on lots
or parcels of the Land, (c) so as not to encroach upon any easement or
right-of-way or upon the land of others, and (d) wholly within any building
restriction and setback lines applicable to the Land. Notwithstanding the
foregoing, nothing herein shall limit Grantor’s right to undertake any tenant
improvements for tenants under their Leases (approved or deemed approved by
Beneficiary), or any capital improvements to the Property.
Section 5.5    Restrictive Covenants, Zoning, etc.
Without the prior written consent of Beneficiary, which consent shall not be
unreasonably withheld, conditioned or delayed, Grantor will not initiate, join
in, or consent to any change in, any restrictive covenant, easement, zoning
ordinance, or other public or private restrictions limiting or defining the uses
which may be made of the Property. Except as expressly permitted in this Deed of
Trust, Grantor (a) will promptly perform and observe, and use commercially
reasonable efforts to cause to be performed and observed, all of the terms and
conditions of all agreements affecting the Property, and (b) will do or cause to
be done all things reasonably necessary to preserve intact and unimpaired any
and all easements, appurtenances and other interests and rights in favor of, or
constituting any portion of, the Property.
Article VI
Events of Default.
The occurrence or happening, from time to time, of any one or more of the
following shall constitute an Event of Default under this Deed of Trust:
Section 6.1    Payment Obligations.
Grantor fails to pay any of the Obligations within five (5) business days after
same becomes due, whether on the scheduled due date or upon acceleration,
maturity or otherwise.
Section 6.2    Transfers.
Grantor fails to comply with the provisions of Section 5.2 above.

14

--------------------------------------------------------------------------------


Section 6.3    Other Obligations.
Grantor fails to promptly perform or comply with any of the Obligations set
forth in this Deed of Trust (other than those expressly described in other
Sections of this Article VI), and such failure continues uncured for a period of
thirty (30) days after Notice from Beneficiary to Grantor, unless (a) such
failure, by its nature, is not capable of being cured within such period, and
(b) within such period, Grantor commences to cure such failure and thereafter
diligently prosecutes the cure thereof, and (c) Grantor causes such failure to
be cured no later than ninety (90) days after the date of such Notice from
Beneficiary.
Section 6.4    Event of Default Under Other Loan Documents.
An Event of Default (as defined therein) occurs under the Notes or the Loan
Agreement, or Grantor or Guarantor fails to promptly pay, perform, observe or
comply with any obligation or agreement contained in any of the other Loan
Documents (within any applicable grace or cure period) and in accordance with
the terms of the applicable Loan Documents, or if no such grace or cure period
is specified, such failure continues uncured for a period of thirty (30) days
after Notice from Beneficiary to Grantor, unless (a) such failure, by its
nature, is not capable of being cured within such period, and (b) within such
period, Grantor commences to cure such failure and thereafter diligently
prosecutes the cure thereof, and (c) Grantor causes such failure to be cured no
later than ninety (90) days after the date of such Notice from Beneficiary.
Section 6.5    Default Under Other Lien Documents.
A default occurs (and is not cured within any applicable notice and/or cure
period) under any other mortgage, deed of trust or security agreement covering
the Property, including any Permitted Encumbrances.
Section 6.6    Execution; Attachment.
Any execution or attachment is levied against any of the Property, and such
execution or attachment is not set aside, discharged or stayed within thirty
(30) days after the same is levied.
Article VII
Rights and Remedies.
Upon the happening and during the continuance of any Event of Default,
Beneficiary, or Trustee at the direction of Beneficiary, shall have the right,
in addition to any other rights or remedies available to Beneficiary under any
of the Loan Documents or applicable Law, to exercise any one or more of the
following rights, powers or remedies:


Section 7.1    Acceleration.
Beneficiary may accelerate all Obligations under the Loan Documents whereupon
such Obligations shall become immediately due and payable, without notice of
default, notice of acceleration

15

--------------------------------------------------------------------------------


or intention to accelerate, presentment or demand for payment, protest, notice
of protest, notice of nonpayment or dishonor, or notices or demands of any kind
or character (all of which are hereby waived by Grantor).
Section 7.2    Foreclosure; Public Trustee; Judicial Foreclosure.
(a)    Public Trustee Foreclosure. Beneficiary may foreclose this Deed of Trust,
insofar as it encumbers the Property, by way of a trustee’s sale pursuant to the
provisions of Title 38, Article 38, Colorado Revised Statues, as currently in
effect, as amended, or in any other manner then permitted by Law. If this Deed
of Trust encumbers more than one parcel of real estate, foreclosure may be by
separate parcel or en masse, as Beneficiary may elect in its sole discretion.
Foreclosure through Trustee will be initiated by Beneficiary’s filing of its
notice of election and demand for sale with Trustee. Upon the filing of such
notice of election and demand for sale, Trustee shall promptly comply with all
notice and other requirements of the Laws of Colorado then in force with respect
to such sales, and shall give four weeks’ public notice of the time and place of
such sale by advertisement weekly in some newspaper of general circulation then
published in the County or City and County in which the Property is located.
(b)    Judicial Foreclosure. The right to foreclose this Deed of Trust as a
mortgage by appropriate proceedings in any court of competent jurisdiction is
also hereby given.
(c)    Expenses of Trustee’s Sale or Foreclosure. All fees, costs and expenses
of any kind incurred by Beneficiary in connection with foreclosure of this Deed
of Trust, including, without limitation, insurance, repairs, appraisals,
maintenance, inspection and testing fees, receivers’ and management fees,
leasing and sales commissions, advertising costs and expenses, taxes,
impositions, charges and assessments, environmental audits, environmental
studies and reports, environmental tests and remediation costs, surveys,
engineering studies and reports, engineering fees and expenses, soils tests,
space planning costs and expenses, contractors’ fees, expert witness fees and
expenses, copying charges, costs for title searches, commitments and
examinations, title insurance premiums and expenses, filing and recording fees,
all costs, fees, or expenses incurred by Beneficiary to maintain, preserve, and
protect the Property, and any other costs or fees authorized in any Loan
Document, and all costs of any receivership for the Property as advanced by
Beneficiary, and all reasonable attorneys’ and consultants’ fees incurred by
Beneficiary, costs and expenses related to documentary and expert evidence,
stenographers’ charges, all costs related to any bankruptcy proceeding initiated
by or against Grantor, or which otherwise affects the Property or any interests
or rights related thereto, reasonable legal fees related to any maker
responsible herein, all with interest thereon at the interest rate after the
occurrence, and during the continuance, of an event of default as described in
the Note, as Beneficiary may deem necessary to preserve and protect the Property
and Beneficiary’s interest therein, or to prosecute such suit or to evidence to
bidders at the sales that may be had pursuant to such proceedings the true
conditions of the title to or the value of the Property, together with and
including a statutorily mandated compensation to Trustee, shall constitute a
part of the Obligations and may be included as part of the amount owing from
Grantor to Beneficiary at any foreclosure sale.
(d)    Insurance Upon Foreclosure. In case of an insured loss after judicial
foreclosure or Trustee’s sale proceedings have been instituted, the proceeds of
any insurance policy or policies, if not applied to rebuilding or restoring the
buildings or improvements, shall be used to pay the amount due upon the
Obligations. In the event of judicial foreclosure or Trustee’s sale, Beneficiary
or Trustee is hereby authorized, without the consent of Grantor, to assign any
and all insurance policies to the

16

--------------------------------------------------------------------------------


purchaser at the sale, or to take such other steps as Beneficiary or Trustee may
deem advisable to cause the interest of such purchaser to be protected by any of
the said insurance policies.
(e)    No Conflict. Nothing in this Article VII dealing with foreclosure
procedures or specifying particular actions to be taken by Beneficiary or by
Trustee or any similar officer shall be deemed to contradict or add to the
requirements and procedures now or hereafter specified by Colorado Law, and any
such inconsistency shall be resolved in favor of Colorado Law applicable at the
time of foreclosure.
Section 7.3    Judicial Action.
Beneficiary shall have the right from time to time to sue Grantor for any sums
(whether interest, damages for failure to pay principal or any installments
thereof, taxes, or any other sums required to be paid under the terms of this
Deed of Trust, as the same become due), without regard to whether or not any of
the other Obligations shall be due, and without prejudice to the right of
Beneficiary thereafter to enforce any appropriate remedy against Grantor,
including an action of foreclosure or an action for specific performance, for a
Default or Event of Default existing at the time such earlier action was
commenced.
Section 7.4    Collection of Rents.
Upon the occurrence, and during the continuance, of an Event of Default, the
license granted to Grantor to collect the Rents shall be automatically and
immediately revoked, without further notice to or demand upon Grantor.
Beneficiary may, but shall not be obligated to, perform any or all obligations
of the landlord under any or all of the Leases, and Beneficiary may, but shall
not be obligated to, exercise and enforce any or all of Grantor’s rights under
the Leases. Without limitation to the generality of the foregoing, Beneficiary
may notify the tenants under the Leases that all Rents are to be paid to
Beneficiary, and following such notice all Rents shall be paid directly to
Beneficiary and not to Grantor or any other Person other than as directed by
Beneficiary, it being understood that a demand by Beneficiary on any tenant
under the Leases for the payment of Rent shall be sufficient to warrant payment
by such tenant of Rent to Beneficiary without the necessity of further consent
by Grantor. Grantor hereby irrevocably authorizes and directs the tenants under
the Leases to pay all Rents to Beneficiary instead of to Grantor, upon receipt
of written notice from Beneficiary, without the necessity of any inquiry of
Grantor and without the necessity of determining the existence or non-existence
of an Event of Default. Grantor hereby appoints Beneficiary as Grantor’s
attorney-in-fact with full power of substitution, which appointment shall take
effect upon the occurrence of an Event of Default and is coupled with an
interest and is irrevocable prior to the full and final payment and performance
of the Obligations, in Grantor’s name or in Beneficiary’s name: (a) to endorse
all checks and other Deed of Trusts received in payment of Rents and to deposit
the same in any account selected by Beneficiary; (b) to give receipts and
releases in relation thereto; (c) to institute, prosecute and/or settle actions
for the recovery of Rents; (d) to modify the terms of any Leases including terms
relating to the Rents payable thereunder; (e) to cancel any Leases; (f) to enter
into new Leases; and (g) to do all other acts and things with respect to the
Leases and Rents which Beneficiary may deem necessary or desirable to protect
the security for the Obligations. Any Rents received shall be applied first to
pay all Expenses and next in reduction of the other Obligations. Grantor shall
pay, on demand, to Beneficiary, the amount of any deficiency between (i) the
Rents received by Beneficiary, and (ii) all Expenses incurred together with
interest thereon as provided in the Loan Agreement and the other Loan Documents.

17

--------------------------------------------------------------------------------


Section 7.5    Taking Possession or Control of the Property.
Upon the occurrence, and during the continuance, of an Event of Default, as a
matter of right without regard to the adequacy of the security, and to the
extent permitted by Law without notice to Grantor, Beneficiary shall be
entitled, upon application to a court of competent jurisdiction, to the
immediate appointment of a receiver by ex parte application, without notice, the
right to such notice being expressly waived, for all or any part of the Property
and the Rents, whether such receivership may be incidental to a proposed sale of
the Property or otherwise, and Grantor hereby consents to the appointment of
such a receiver and agrees that such receiver shall have all of the rights and
powers granted to Beneficiary pursuant to Section 7.4. In addition, upon the
occurrence, and during the continuance, of an Event of Default, to the extent
permitted by Law, and with or without the appointment of a receiver, or an
application therefor, Beneficiary may (a) enter upon, and take possession of
(and Grantor shall surrender actual possession of), the Property or any part
thereof, without notice to Grantor and without bringing any legal action or
proceeding, or, if necessary by force, legal proceedings, ejectment or
otherwise, and (b) remove and exclude Grantor and its agents and employees
therefrom.
Section 7.6    Management of the Property.
Upon obtaining possession of the Property or upon the appointment of a receiver
as described in Section 7.5Section 7.13, Beneficiary or the receiver, as the
case may be, may, at its sole option, (a) make all necessary or proper repairs
and Additions to or upon the Property, (b) operate, maintain, control, make
secure and preserve the Property, and (c) complete the construction of any
unfinished Improvements on the Property and, in connection therewith, continue
any and all outstanding contracts for the erection and completion of such
Improvements and make and enter into any further contracts which may be
necessary, either in their or its own name or in the name of Grantor (the costs
of completing such Improvements shall be Expenses secured by this Deed of Trust
and shall accrue interest as provided in the Loan Agreement and the other Loan
Documents). Beneficiary or such receiver shall be under no liability for, or by
reason of, any such taking of possession, entry, holding, removal, maintaining,
operation or management, except for gross negligence or willful misconduct. The
exercise of the remedies provided in this Section shall not cure or waive any
Event of Default, and the enforcement of such remedies, once commenced, shall
continue for so long as Beneficiary shall elect, notwithstanding the fact that
the exercise of such remedies may have, for a time, cured the original Event of
Default.
Section 7.7    Uniform Commercial Code.
Beneficiary may proceed under the Uniform Commercial Code as to all or any part
of the Personalty, and in conjunction therewith may exercise all of the rights,
remedies and powers of a secured creditor under the Uniform Commercial Code.
Upon the occurrence of any Event of Default, Grantor shall assemble all of the
Accessories and make the same available within the Improvements. Any
notification required by the Uniform Commercial Code shall be deemed reasonably
and properly given if sent in accordance with the Notice provisions of this Deed
of Trust at least ten (10) days before any sale or other disposition of the
Personalty. Disposition of the Personalty shall be deemed commercially
reasonable if made pursuant to a public sale advertised at least twice in a
newspaper of general circulation in the community where the Property is located.
It shall be deemed commercially reasonable for the Trustee and/or Beneficiary to
dispose of the Personalty without giving any warranties as to the Personalty and
specifically disclaiming all disposition warranties.

18

--------------------------------------------------------------------------------


Section 7.8    Application of Proceeds.
Unless otherwise provided by applicable Law, all proceeds from the sale of the
Property or any part thereof pursuant to the rights and remedies set forth in
this Article VII and any other proceeds received by Beneficiary from the
exercise of any of its other rights and remedies hereunder or under the other
Loan Documents shall be applied first to pay all Expenses and next in reduction
of the other Obligations (all with interest at the rate per annum provided in
the Loan Agreement for interest on past due principal owed under the Loan
Agreement, but never in excess of the maximum nonusurious amount permitted by
applicable Law, which interest shall be payable to Beneficiary on demand; and
all such amounts, together with such interest thereon, shall automatically and
without notice be a part of the Obligations), in such manner and order as
Beneficiary may elect.
Section 7.9    Credit Bid.
In the event of any bankruptcy auction sale with respect to any or all of the
Property, whether such sale is conducted pursuant to United States Code Title
11, Section 363 or United States Code Title 11, Section 1129(b)(2)(A),
Beneficiary shall have the absolute right to bid and become the purchaser at any
such sales and credit the Obligations against any such successful bid.
Section 7.10    Other Remedies.
Beneficiary shall have the right from time to time to protect, exercise and
enforce any legal or equitable remedy against Grantor provided under the Loan
Documents or by applicable Laws.
Article VIII
[Reserved].
Article IX
Miscellaneous.
Section 9.1    Rights, Powers and Remedies Cumulative.
This Deed of Trust is a deed of trust and mortgage, and each right, power and
remedy of Beneficiary or Trustee as provided for in this Deed of Trust, or in
any of the other Loan Documents or now or hereafter existing by Law, shall be
cumulative and concurrent and shall be in addition to every other right, power
or remedy provided for in this Deed of Trust, or in any of the other Loan
Documents or now or hereafter existing by Law, and the exercise or beginning of
the exercise by Beneficiary or Trustee of any one or more of such rights, powers
or remedies shall not preclude the simultaneous or later exercise by Beneficiary
or Trustee of any or all such other rights, powers or remedies. In the event a
foreclosure hereunder shall be commenced by Trustee, Beneficiary may at any time
before the sale of the Property direct Trustee to abandon the sale, and may then
institute suit for the collection of the Note and/or any other secured
indebtedness, and for the foreclosure of this Deed of Trust. It is agreed that
if Beneficiary should institute a suit for the collection of the Note or any
other secured indebtedness and for the foreclosure of this Deed of Trust,
Beneficiary may at any time before the entry of a final judgment in said suit
dismiss the same, and require Trustee, to sell the Property in accordance with
the provisions of this Deed of Trust.

19

--------------------------------------------------------------------------------


Section 9.2    No Waiver by Beneficiary.
No course of dealing or conduct by or among Beneficiary and Grantor shall be
effective to amend, modify or change any provisions of this Deed of Trust or the
other Loan Documents. No failure or delay by Beneficiary to insist upon the
strict performance of any term, covenant or agreement of this Deed of Trust or
of any of the other Loan Documents, or to exercise any right, power or remedy
consequent upon a breach thereof, shall constitute a waiver of any such term,
covenant or agreement or of any such breach, or preclude Beneficiary from
exercising any such right, power or remedy at any later time or times. By
accepting payment after the due date of any of the Obligations, Beneficiary
shall not be deemed to waive the right either to require prompt payment when due
of all other Obligations, or to declare an Event of Default for failure to make
prompt payment of any such other Obligations. Neither Grantor nor any other
Person now or hereafter obligated for the payment of the whole or any part of
the Obligations shall be relieved of such liability by reason of (a) the failure
of Beneficiary to comply with any request of Grantor or of any other Person to
take action to foreclose this Deed of Trust or otherwise enforce any of the
provisions of this Deed of Trust, or (b) any agreement or stipulation between
any subsequent owner or owners of the Property and Beneficiary, or
(c) Beneficiary’s extending the time of payment or modifying the terms of this
Deed of Trust or any of the other Loan Documents without first having obtained
the consent of Grantor or such other Person. Regardless of consideration, and
without the necessity for any notice to or consent by the holder of any
subordinate Lien on the Property, Beneficiary may release any Person at any time
liable for any of the Obligations or any part of the security for the
Obligations and may extend the time of payment or otherwise modify the terms of
this Deed of Trust or any of the other Loan Documents without in any way
impairing or affecting the Lien of this Deed of Trust or the priority of this
Deed of Trust over any subordinate Lien. The holder of any subordinate Lien
shall have no right to terminate any Lease regardless of whether or not such
Lease is subordinate to this Deed of Trust. Beneficiary may resort to the
security or collateral described in this Deed of Trust or any of the other Loan
Documents in such order and manner as Beneficiary may elect in its sole
discretion.
Section 9.3    Waivers and Agreements Regarding Remedies.
To the full extent Grantor may do so, Grantor hereby:
(a)    agrees that it will not at any time plead, claim or take advantage of any
Laws now or hereafter in force providing for any appraisement, valuation, stay,
or extension, and waives and releases all rights of valuation, appraisement,
stay of execution, extension and notice of election to accelerate the
Obligations;
(b)    waives all rights to a marshaling of the assets of Grantor, including the
Property, or to a sale in the inverse order of alienation in the event of a
foreclosure of the Property, and agrees not to assert any right under any Law
pertaining to the marshaling of assets, the sale in inverse order of alienation,
the exemption of homestead, the administration of estates of decedents, or other
matters whatsoever to defeat, reduce or affect the right of Beneficiary under
the terms of this Deed of Trust to a sale of the Property without any prior or
different resort for collection, or the right of Beneficiary to the payment of
the Obligations out of the proceeds of sale of the Property in preference to
every other claimant whatsoever;
(c)    waives any right to bring or utilize any defense, counterclaim or setoff,
other than one which denies the existence or sufficiency of the facts upon which
any foreclosure action is grounded. If

20

--------------------------------------------------------------------------------


any defense, counterclaim or setoff, other than one permitted by the preceding
clause, is timely raised in a foreclosure action, such defense, counterclaim or
setoff shall be dismissed. If such defense, counterclaim or setoff is based on a
Claim which could be tried in an action for money damages, such Claim may be
brought in a separate action which shall not thereafter be consolidated with the
foreclosure action. The bringing of such separate action for money damages shall
not be deemed to afford any grounds for staying the foreclosure action; and
(d)    waives and relinquishes any and all rights and remedies which Grantor may
have or be able to assert by reason of the provisions of any Laws pertaining to
the rights and remedies of sureties. This Section may not be changed orally and
no obligation of the Grantor under this Section can be released or waived by
Beneficiary except by a signed writing by an authorized officer of Beneficiary.
Grantor hereby waives any rights it might have under C.R.S. §§ 13-50-102 and
103.
Section 9.4    Successors and Assigns.
All of the grants, covenants, terms, provisions and conditions of this Deed of
Trust shall run with the Land and shall apply to and bind the successors and
assigns of Grantor (including any permitted subsequent owner of the Property),
and inure to the benefit of Beneficiary, its successors and assigns.
Section 9.5    No Warranty by Beneficiary.
By inspecting the Property or by accepting or approving anything required to be
observed, performed or fulfilled by Grantor or to be given to Beneficiary
pursuant to this Deed of Trust or any of the other Loan Documents, Beneficiary
shall not be deemed to have warranted or represented the condition, sufficiency,
legality, effectiveness or legal effect of the same, and such acceptance or
approval shall not constitute any warranty or representation with respect
thereto by Beneficiary.
Section 9.6    Amendments.
This Deed of Trust may not be modified or amended except by an agreement in
writing, signed by the party against whom enforcement of the change is sought.
Section 9.7    Severability.
In the event any one or more of the provisions of this Deed of Trust or any of
the other Loan Documents shall for any reason be held to be invalid, illegal or
unenforceable, in whole or in part or in any other respect, or in the event any
one or more of the provisions of the Loan Documents operates or would
prospectively operate to invalidate this Deed of Trust or any of the other Loan
Documents, then and in either of those events, at the option of Beneficiary,
such provision or provisions only shall be deemed null and void and shall not
affect the validity of the remaining Obligations, and the remaining provisions
of the Loan Documents shall remain operative and in full force and effect and
shall in no way be affected, prejudiced or disturbed thereby.
Section 9.8    Notices.
All Notices required or which any party desires to give hereunder or under any
other Loan Document shall be in writing and, unless otherwise specifically
provided in such other Loan Document,

21

--------------------------------------------------------------------------------


shall be deemed sufficiently given or furnished if delivered by personal
delivery, by nationally recognized overnight courier service or by certified
United States mail, postage prepaid, addressed to the party to whom directed at
the applicable address specified in the Preamble to this Deed of Trust (unless
changed by similar notice in writing given by the particular party whose address
is to be changed) or by facsimile. Any Notice shall be deemed to have been given
either at the time of personal delivery or, in the case of courier or mail, as
of the date of first attempted delivery at the address and in the manner
provided herein, or, in the case of facsimile, upon receipt; provided that
service of a Notice required by any applicable statute shall be considered
complete when the requirements of that statute are met. Notwithstanding the
foregoing, no notice of change of address shall be effective except upon actual
receipt. This Section shall not be construed in any way to affect or impair any
waiver of notice or demand provided in this Deed of Trust or in any other Loan
Document or to require giving of notice or demand to or upon any Person in any
situation or for any reason.
Section 9.9    Joint and Several Liability.
If Grantor consists of two (2) or more Persons, the term “Grantor” shall also
refer to all Persons signing this Deed of Trust as Grantor, and to each of them,
and all of them are jointly and severally bound, obligated and liable hereunder.
Beneficiary may release, compromise, modify or settle with any of Grantor, in
whole or in part, without impairing, lessening or affecting the obligations and
liabilities of the others of Grantor hereunder or under the Note. Any of the
acts mentioned aforesaid may be done without the approval or consent of, or
notice to, any of Grantor.
Section 9.10    Rules of Construction.
The words “hereof,” “herein,” “hereunder,” “hereto,” and other words of similar
import refer to this Deed of Trust in its entirety. The terms “agree” and
“agreements” mean and include “covenant” and “covenants.” The words “include”
and “including” shall be interpreted as if followed by the words “without
limitation.” The headings of this Deed of Trust are for convenience of reference
only and shall not be considered a part hereof and are not in any way intended
to define, limit or enlarge the terms hereof. All references (a) made in the
neuter, masculine or feminine gender shall be deemed to have been made in all
such genders, (b) made in the singular or plural number shall be deemed to have
been made, respectively, in the plural or singular number as well, (c) to the
Loan Documents are to the same as extended, amended, restated, supplemented or
otherwise modified from time to time unless expressly indicated otherwise, (d)
to the Land, Improvements, Personalty, Real Property or Property shall mean all
or any portion of each of the foregoing, respectively, and (e) to Articles or
Sections are to the respective Articles or Sections contained in this Deed of
Trust unless expressly indicated otherwise. Any term used or defined in the
Uniform Commercial Code of the State, as in effect from time to time, which is
not defined in this Deed of Trust shall have the meaning ascribed to that term
in the Uniform Commercial Code of the State. If a term is defined in Article 9
of the Uniform Commercial Code of the State differently than in another Article
of the Uniform Commercial Code of the State, the term shall have the meaning
specified in Article 9.
Section 9.11    Governing Law.
This Deed of Trust shall be construed, governed and enforced in accordance with
the Laws in effect from time to time in the State.

22

--------------------------------------------------------------------------------


Section 9.12    Entire Agreement.
The Loan Documents constitute the entire understanding and agreement between
Grantor and Beneficiary with respect to the transactions arising in connection
with the Loan, and supersede all prior written or oral understandings and
agreements between Grantor and Beneficiary with respect to the matters addressed
in the Loan Documents. In particular, and without limitation, the terms of any
commitment by Beneficiary to make the Loan are merged into the Loan Documents.
Except as incorporated in writing into the Loan Documents, there are no
representations, understandings, stipulations, agreements or promises, oral or
written, with respect to the matters addressed in the Loan Documents.
Section 9.13    Partial Releases.
Beneficiary has agreed to grant partial releases of the Property from the lien
of this Deed of Trust in accordance with the terms and conditions of Section
9.29 of the Loan Agreement.
Section 9.14    Limited Recourse Provision.
Beneficiary shall have no recourse against, nor shall there be any personal
liability to, the members of Grantor , or to any shareholders, members,
partners, beneficial interest holders or any other entity or person in the
ownership (directly or indirectly) of Grantor with respect to the obligations of
Grantor and Guarantor under the Loan. For purposes of clarification, in no event
shall the above language limit, reduce or otherwise affect Grantor’s liability
or obligations under the Loan Documents, Guarantor’s liability or obligations
under the Guaranty, or Beneficiary’s right to exercise any rights or remedies
against any collateral securing the Loan.
[Remainder of This Page Intentionally Left Blank; Signature Page Follows]







23

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Grantor has caused this Deed of Trust to be executed under
seal as of the day and year first written above.
GRANTOR:
KBS SOR WESTMOOR CENTER, LLC,
a Delaware limited liability company
By:
KBS SOR ACQUISITION XIX, LLC,
a Delaware limited liability company,

its sole member


By:
KBS SOR PROPERTIES, LLC,
a Delaware limited liability company,
its sole member

By:
KBS STRATEGIC OPPORTUNITY LIMITED PARTNERSHIP,
a Delaware limited partnership,
its sole member

By:
KBS STRATEGIC OPPORTUNITY REIT, INC.,
a Maryland corporation,
its general partner



By:    ___/s/ David E. Snyder_______________
David E. Snyder,
Chief Financial Officer

        

--------------------------------------------------------------------------------


[kbssorq42013ex1023pg26.jpg]

        

--------------------------------------------------------------------------------


Exhibit A
Legal Description
That certain real property in the City of Westminster, County of Jefferson,
State of Colorado, more particularly described as follows:
Parcel 1:
Parcel A:
Lot 1,
Block 1.
Westmoor Technology Park, according to the plat recorded June 29, 1998, at
Reception No. F0640311, County of Jefferson, State of Colorado.
Parcel B:
Together with easement rights and benefits under the Reciprocal Easement and
Maintenance Agreement recorded January 7, 1998 at Reception No. F0536313,
County of Jefferson, State of Colorado to the extent appurtenant to Parcel A
above.
Parcel 2:
Parcel A:
Lot 2,
Block 1.
Westmoor Technology Park, according to the plat recorded June 29, 1998, at
Reception No. F0640311, County of Jefferson, State of Colorado.
Parcel B:
Together with easement rights and benefits under the Reciprocal Easement and
Maintenance Agreement recorded January 7, 1998 at Reception No. F0536313,
County of Jefferson, State of Colorado to the extent appurtenant to Parcel A
above.
Parcel 3:
Parcel A:
Lot 3,
Block 1.
Westmoor Technology Park, according to the plat recorded June 29, 1998, at
Reception No. F0640311, County of Jefferson, State of Colorado.

A-1

--------------------------------------------------------------------------------


Parcel B:
Together with easement rights and benefits under the Reciprocal Easement and
Maintenance Agreement recorded January 7, 1998 at Reception No. F0536313,
County of Jefferson, State of Colorado to the extent appurtenant to Parcel A
above.
Parcel 4:
Parcel A:
Lot 4,
Block 1.
Westmoor Technology Park, according to the plat recorded June 29, 1998, at
Reception No. F0640311, County of Jefferson, State of Colorado.
Parcel B:
Together with easement rights and benefits under the Reciprocal Easement and
Maintenance Agreement recorded January 7, 1998 at Reception No. F0536313,
County of Jefferson, State of Colorado to the extent appurtenant to Parcel A
above.
Parcel 5:
Parcel A:
Lot 5A,
Block 1,
Westmoor Technology Park, 1st Replat, according to the plat recorded December
30, 1998, at Reception No. F0768465, County of Jefferson, State of Colorado.
Parcel B:
Together with easement rights and benefits under the Reciprocal Easement and
Maintenance Agreement recorded January 7, 1998 at Reception No. F0536313,
County of Jefferson, State of Colorado to the extent appurtenant to Parcel A
above.
Parcel C:
Together with a perpetual, nonexclusive right and slope easement and benefits
under Slope Easement recorded October 16, 1998, at Reception No. F0716003,
County of Jefferson, State of Colorado to the extent appurtenant to Parcel A
above.
Parcel 6:
Parcel A:
Lot 5B,

A-2

--------------------------------------------------------------------------------


Block 1,
Westmoor Technology Park, 1st Replat, according to the plat recorded December
30, 1998, at Reception No. F0768465, County of Jefferson, State of Colorado.
Parcel B:
Together with easement rights and benefits under the Reciprocal Easement and
Maintenance Agreement recorded January 7, 1998 at Reception No. F0536313,
County of Jefferson, State of Colorado to the extent appurtenant to Parcel A
above.
Parcel C:
Together with a perpetual, nonexclusive right and slope easement and benefits
under Slope Easement recorded October 16, 1998, at Reception No. F0716003,
County of Jefferson, State of Colorado to the extent appurtenant to Parcel A
above.
Parcel D:
Together with easement rights and benefits for Storm Drainage as granted on the
1st Replat of Westmoor Technology Park, recorded December 30, 1998, at Reception
No. F0768465,
County of Jefferson, State of Colorado to the extent appurtenant to Parcel A
above.
Parcel E:
Together with a perpetual, nonexclusive easement for pedestrian and vehicular
ingress, egress and access and benefits under Declaration of NonExclusive Access
Easement recorded December 30, 1998, at Reception No. F0768468,
County of Jefferson, State of Colorado to the extent appurtenant to Parcel A
above.

A-3